                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for Plaintiff The Bank of New York
                                                                 Mellon fka The Bank of New York as Trustee
                                                             8   for the Certificateholders CWMBS, Inc., CHL
                                                                 Mortgage Pass-Through Trust 2005-HYB4,
                                                             9   Mortgage Pass-Through Certificates, Series
                                                                 2005-HYB4
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                    Case No. 2:17-cv-00214-JAD-GWF
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS CWMBS,
                                                                 INC., CHL MORTGAGE PASS-THROUGH
                                                            15                                                      STIPULATION AND ORDER TO
                                                                 TRUST 2005-HYB4, MORTGAGE PASS-
                                                                                                                    EXTEND TIME FOR TO FILE RESPONSE
                                                            16   THROUGH CERTIFICATES, SERIES 2005-
                                                                 HYB4;
                                                            17                                                      [FIRST REQUEST]
                                                                               Plaintiff,
                                                            18
                                                                 vs.
                                                            19

                                                            20   SUNRISE RIDGE MASTER HOMEOWNERS
                                                                 ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                            21   LLC; and        NEVADA ASSOCIATION
                                                                 SERVICES, INC.,
                                                            22
                                                                               Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                1
                                                                 46862735;1
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                             1

                                                             2                      Counter/Cross Claimant,

                                                             3   vs.

                                                             4   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                             5
                                                                 FOR THE CERTIFICATEHOLDERS CWMBS,
                                                             6   INC., CHL MORTGAGE PASS-THROUGH
                                                                 TRUST 2005-HYB4, MORTGAGE PASS-
                                                             7   THROUGH CERTIFICATES, SERIES 2005-
                                                                 HYB4; PATTY TAN, an individual,
                                                             8
                                                                                    Counter/Cross Defendants.
                                                             9

                                                            10                Plaintiff The Bank of New York Mellon fka The Bank of New York as Trustee for the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Certificateholders CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-HYB4, Mortgage Pass-
                      LAS VEGAS, NEVADA 89134




                                                            12   Through Certificates, Series 2005-HYB4 ( BoNYM), and Defendant SFR Investment Pool 1, LLC
AKERMAN LLP




                                                            13   (SFR) stipulate as follows:
                                                            14                1.    BoNYM filed its renewed motion to for summary judgment on October 15, 2018.
                                                            15   [ECF No. 70]. SFR’s response is due on November 5, 2018.
                                                            16                2.    SFR filed its renewed motion to for summary judgment on October 15, 2018. [ECF
                                                            17   No. 72]. BoNYM’s response is currently due on November 5, 2018.
                                                            18                3.    The parties hereby stipulate and agree that both SFR and BoNYM shall have until
                                                            19   November 13, 2018 to file their responses in opposition to their respective summary judgement
                                                            20   motions.
                                                            21   ...
                                                            22   ...
                                                            23   ...
                                                            24   ...
                                                            25   ...
                                                            26   ...
                                                            27

                                                            28
                                                                                                                 2
                                                                 46862735;1
                                                             1                The requested extension is to allow both counsel an opportunity to adequately and thoroughly

                                                             2   respond to the arguments raised in the opposing briefs. This is the first request for an extension of this

                                                             3   deadline and is not made for purposes of undue delay.

                                                             4   DATED November 5, 2018.
                                                             5
                                                                 AKERMAN LLP                                             KIM GILBERT EBRON
                                                             6
                                                                 /s/ Tenesa S. Powell                                    /s/ Diana S. Ebron
                                                             7                                                           DIANA S. EBRON, ESQ.
                                                                 ARIEL E. STERN, ESQ.                                    Nevada Bar No. 10580
                                                                 Nevada Bar No. 8276                                     JACQUELINE A. GILBERT, ESQ.
                                                             8   TENESA POWELL, ESQ.                                     Nevada Bar No. 10593
                                                                 Nevada Bar No. 12488                                    KAREN L. HANKS, ESQ.
                                                             9   1635 Village Center Circle, Suite 200                   Nevada Bar No. 9578
                                                                 Las Vegas, Nevada 89134                                 7625 Dean Martin Drive, Suite 110
                                                            10
                                                                                                                         Las Vegas, Nevada 89139
                                                                 Attorneys for Plaintiff The Bank of New York
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Mellon fka The Bank of New York as Trustee for Attorneys for SFR Investment Pool 1, LLC
                                                                 the Certificateholders CWMBS, Inc., CHL
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Mortgage Pass-Through Trust 2005-HYB4,
AKERMAN LLP




                                                            13   Mortgage Pass-Through Certificates, Series
                                                                 2005-HYB4
                                                            14

                                                            15                                                      ORDER

                                                            16                IT IS SO ORDERED:

                                                            17                                            _________________________________________
                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                            18

                                                            19                                            Dated: November 5, 2018.
                                                                                                          DATED:  _________________________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 46862735;1
